DETAILED ACTION
This office action is in response to the application filed on 03/10/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claims 25 and 36.  Therefore, the “further comprising: detecting, by the secondary-side controller, that a second fault condition has occurred; and communicating, by the secondary-side controller, a second information signal about the second fault condition to the primary-side controller across the galvanic isolation barrier by varying a pulse sequence of the control signal received by the primary-side controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-28 and 36-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 25 and 36 recite “further comprising: detecting, by the secondary-side controller, that a second fault condition has occurred; and communicating, by the secondary-side controller, a second information signal about the second fault condition to the primary-side controller across the galvanic isolation barrier by varying a pulse sequence of the control signal received by the primary-side controller”. However, according to paragraph 35 of the specification the second fault is detected by the primary controller and notified to the secondary controller. Therefore, it is not clear which controller does the detection and transmission. For purposes of examination the limitations are going to be interpreted as either one of the controllers.
Claims 26-28 and 37 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-26, 29-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley US 2016/0352237 in view of Zheng et al US 2019/0149056.
	Regarding Claim 21, Quigley teaches (Figure 3)  a method comprising: receiving, by a primary-side controller (306) of a device (300) from a secondary-side controller (318), a control signal (gate) across a galvanic isolation barrier (dash line); converting, by the primary-side controller, the control signal into a first pulse signal (normal mode) with a first pulse width (determine by 356 and 164); applying, by the primary-side controller, the first pulse signal to a primary-side power switch (100) to control the primary-side power switch; detecting, by the primary-side controller, that a first fault condition has occurred (OVLO, UVLO or 154); communicating, by the primary-side controller, a first information signal (the information is sent through the flyback converter and based on the on and off times of the 110 switch) about the first fault condition to the secondary-side controller across the galvanic isolation barrier, wherein the first information signal is generated by converting the control signal (gate) into a second pulse signal (with 152, 356 and 162) with a second pulse width that is different than the first pulse width (par. 34); and applying the second pulse signal to the primary-side power switch (110) to control the primary-side power switch. (For Example: Par. 23-30 and 34-38)
	Quigley does not teach a Universal Serial Bus Power Delivery (USB-PD).
	Zheng teaches (Figure 2) a Universal Serial Bus Power Delivery (USB-PD).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Quigley to include a Universal Serial Bus Power Delivery (USB-PD) as taught by Zheng to provide power to different types of load.
	Regarding Claim 22, Quigley teaches (Figure 3) wherein receiving the control signal (gate) from the secondary-side controller (318) comprises receiving the control signal across the galvanic isolation barrier via a pulse transformer (par. 12) coupled between the primary-side controller (306) and the secondary-side controller. (For Example: Par. 23-30 and 34-38)
	Regarding Claim 23, Quigley teaches (Figure 3) wherein converting the control signal (gate) into the first pulse signal and converting the control signal into the second pulse signal comprises using a pulse receiver (356 and 152) of the primary-side controller to generate the first pulse signal with the first pulse width and to generate the second pulse signal with the second pulse width (sent to 164 from 152 or 116). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 24, Quigley teaches (Figure 3)wherein using the pulse receiver (356 and 152) of the primary-side controller (306) further comprises one or more of: generating first one or more additional pulses with the first pulse width to vary the first pulse signal (normal mode); and generating second one or more additional pulses with the second pulse width to vary the second pulse signal (with 152, 356 and 162). (For Example: Par. 23-30 and 34-38)
	Regarding Claims 25 and 36, Quigley teaches (Figure 3), further comprising: detecting, by the secondary-side controller (318), that a second fault condition has occurred (under current, sleep mode or standby mode); and communicating, by the secondary-side controller, a second information signal about the second fault condition to the primary-side controller (308) across the galvanic isolation barrier (dash line) by varying a pulse sequence of the control signal received by the primary-side controller (par. 34-38). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 26, Quigley teaches (Figure 3)wherein varying the pulse sequence of the control signal (gate) comprises generating the pulse sequence to include a specific pattern of ones and zeros that corresponds to the second fault condition (see par. 34-38). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 28, Quigley teaches (Figure 3) wherein communicating the first information signal (e.g. uvlo) to the secondary-side controller (318) comprises communicating the first information signal from the primary-side controller (306) to the secondary-side controller without clock synchronization (no clocks used) of the primary-side controller and the secondary-side controller. (For Example: Par. 23-30 and 34-38)
	Regarding Claim 29, Quigley teaches (Figure 3) wherein communicating the first information signal (e.g. uvlo) to the secondary-side controller (318) comprises communicating the first information signal from the primary-side controller (306) to the secondary-side controller without an input buffer and an output buffer (no buffers used) disposed between the primary-side controller and the secondary-side controller. (For Example: Par. 23-30 and 34-38) 	
	Regarding Claim 31, Quigley teaches (Figure 3) a device (300), the device comprising: a primary-side integrated circuit (IC) controller (306); a primary-side power switch (110) coupled to the primary-side IC controller; a flyback transformer (122) coupled to the primary-side power switch; a secondary-side power switch (124, the switch provides rectification of the ac signal in the secondary side) coupled to the flyback transformer; and a secondary-side IC controller (318) coupled to the secondary-side power switch (124 with V/s); wherein the primary-side IC controller is configured to: receive a control signal (gate) from the secondary-side IC controller across a galvanic isolation barrier (dash line); convert the control signal into a first pulse signal (normal mode) with a first pulse width (determine by 356 and 164); apply the first pulse signal to control the primary-side power switch (110); detect that a first fault condition has occurred (160 or 154); communicate a first information signal about the first fault condition (the information is sent through the flyback converter and based on the on and off times of the 110 switch) to the secondary-side IC controller across the galvanic isolation barrier (dash line), wherein the first information signal is generated by converting the control signal (gate) into a second pulse signal with a second pulse width (determined by 356, 152 and 162) that is different than the first pulse width (par. 34); and apply the second pulse signal to control the primary-side power switch (110). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 32, Quigley teaches (Figure 3)further comprising a pulse transformer (116 par. 12) coupled between the primary-side IC controller (306) and the secondary-side IC controller (318) to provide the galvanic isolation barrier (dash line), wherein the primary-side IC controller is configured to receive the control signal as one or more pulses via the pulse transformer (par. 34-38). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 33, Quigley teaches (Figure 3) wherein the primary-side IC controller comprises: a pulse receiver (356, 152 and 162) configured to receive the control signal (gate) from the secondary-side IC controller (318) across the galvanic isolation barrier (dash); and a gate driver (164) coupled to the pulse receiver and to a gate of the primary-side power switch (110). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 34, Quigley teaches (Figure 3) wherein: the pulse receiver (356, 152 and 162)  is configured to convert the control signal (gate) into the first pulse signal and to convert the control signal into the second pulse signal (with 306); and the primary-side IC controller (306) is configured to provide the first pulse signal and the second pulse signal to the gate driver (146). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 35, Quigley teaches (Figure 3)wherein the primary-side IC controller (306) comprises a fault detection circuit (160 and 154) configured to detect multiple types fault conditions that include the first fault condition. (For Example: Par. 23-30 and 34-38)
	Regarding Claim 37, Quigley teaches (Figure 3) wherein the secondary-side IC controller (318) comprises a signal generator circuit (in 318) configured to generate the pulse sequence of the control signal (gate) provided to the primary-side IC controller (306). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 38, Quigley teaches (Figure 3)wherein the secondary-side IC controller (318) comprises a negative sensing (NSN) circuit (at 318 with V/S) configured to detect the first information signal communicated by the primary-side IC controller (306). (For Example: Par. 23-30 and 34-38)
	Regarding Claim 40, Quigley teaches (Figure 3) further comprising: an alternating current (AC) input terminals (at 102); a rectifier (at 104) coupled between the AC input terminals and a primary winding (at 122) of the flyback transformer; a direct current (DC) output (VBUS) line coupled to a secondary winding (at 122) of the flyback transformer. (For Example: Par. 23-30 and 34-38)
	Quigley does not teach a USB Type-C port coupled to the VBUS line and to the secondary-side IC controller.
	Zheng teaches (Figure 2) a USB Type-C port coupled to the VBUS line (Vbus) and to the secondary-side IC controller (U3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Quigley to include a USB Type-C port coupled to the VBUS line and to the secondary-side IC controller.as taught by Zheng to provide power to different types of load.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quigley US 2016/0352237 in view of Zheng et al US 2019/0149056 and further in view of Chang et al. US 2017/0155335.
	Regarding Claim 39, Quigley teaches (Figure 3) wherein the secondary-side IC controller (328) configured to detect the first information signal communicated by the primary-side IC controller (par. 34-38). (For Example: Par. 23-30 and 34-38)
	Quigley does not teach wherein the secondary-side IC controller comprises a zero crossing detect (ZCD) circuit configured to detect the first information signal communicated by the primary-side IC controller.
	Chang teaches (Figures 1-3) wherein the secondary-side IC controller (70) comprises a zero crossing detect (ZCD) circuit (79). (For Example: 32-34)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Quigley to include wherein the secondary-side IC controller comprises a zero crossing detect (ZCD) circuit, as taught by Chang to improve control operation by reducing errors in the triggering of the switches.
Allowable Subject Matter
Claims 27-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838